   Case: 1:20-cv-01834 Document #: 30 Filed: 03/23/21 Page 1 of 32 PageID #:354




                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

                                               )
DOMINIQUE FREEMAN, individually                )
And on behalf of all other similarly situated, )
                                               )
            Plaintiffs,                        )         No. 1:20-cv-01834
                                               )
      v.                                       )
                                               )         Judge Edmond E. Chang
MAM USA CORPORATION,                           )
                                               )
            Defendant.                         )

                           MEMORANDUM OPINION AND ORDER

      In an effort to do what parents do—provide comfort and care to their children—

Dominique Freeman bought “orthodontic” pacifiers made by child-products company

MAM USA. R. 1, Compl. ¶¶ 17–19.1 Based on MAM’s representations, Freeman be-

lieved that the pacifiers would benefit her son’s dental and oral health. Id. ¶¶ 17, 20.

Recently, however, Freeman learned that many studies allegedly show that extended

pacifier use, including “orthodontic” pacifier use, is harmful to children’s health. Id.

¶¶ 37–79. She brought this proposed class action against MAM, alleging that MAM’s

false advertising of its orthodontic pacifiers—especially for children over 24 months

of age—violates the Illinois Consumer Fraud and Deceptive Business Practices Act,

815 ILCS 505/1, et seq., the Illinois Uniform Deceptive Trade Practices Act, 815 ILCS




      1Citations   to the docket are denoted as “R.” followed by the docket entry number.
   Case: 1:20-cv-01834 Document #: 30 Filed: 03/23/21 Page 2 of 32 PageID #:355




510/1, et seq., and many other states’ consumer protection laws. She also brings

claims for breach of warranty and unjust enrichment.2

       MAM now moves to dismiss the claims under Federal Rules of Civil Procedure

12(b)(1) and 12(b)(6). R. 21, Defendant’s Motion to Dismiss (Def.’s Mot.). MAM argues

that Freeman lacks standing to sue for injunctive relief, and that she has failed to

allege the fraud necessary to state a claim. As explained in this Opinion, the Court

agrees that Freeman lacks standing to sue for injunctive relief. Aside from that prob-

lem with injunctive relief, however, Freeman has adequately pled the elements of

each of her claims, even under the heightened-pleading standard demanded by Civil

Rule 9(b). MAM’s challenges are largely fact-based and premature.

       MAM also argues that Freeman cannot bring claims on behalf of out-of-state

class members. MAM frames this as a standing argument, though it is really a chal-

lenge to the Court’s personal jurisdiction over out-of-state plaintiffs (which means it

is really a dismissal motion under Civil Rule 12(b)(2)). As detailed in the Opinion, the

Court concludes that it may exercise jurisdiction over out-of-state class members in

this proposed nationwide class action. It is true that Freeman’s eventual class-




       2This   Court has subject matter jurisdiction over this case under the Class Action Fair-
ness Act, 28 U.S.C. § 1332(d)(2), which grants federal jurisdiction over class actions in which
any member of the proposed class is a citizen of a different state than the defendant and the
matter in controversy exceeds $5,000,000. MAM is a citizen of Delaware, where it is incorpo-
rated, as well as New York, home to its corporate headquarters. Compl. ¶ 21. Freeman is a
citizen of Illinois. Compl. ¶ 16. The amount in controversy could exceed $5,000,000, given the
likely large size of the class and the pacifier buying habits alleged in the Complaint. Freeman
purchased a two-pack of pacifiers, for $8.99, “every few weeks or months” for at least two
years. Compl. ¶¶ 17–18. Extrapolating these spending habits to a large class, it is legally
possible that the amount in controversy could exceed $5,000,000.

                                               2
   Case: 1:20-cv-01834 Document #: 30 Filed: 03/23/21 Page 3 of 32 PageID #:356




certification motion will require close scrutiny, but that is a different problem that

does not bear on personal jurisdiction.

                                    I. Background

      In evaluating this motion to dismiss, the Court accepts as true the complaint’s

factual allegations and draws reasonable inferences in Freeman’s favor. Ashcroft v.

Al–Kidd, 563 U.S. 731, 734 (2011). MAM USA manufactures, distributes, and sells

several different styles and colors of pacifiers, all of which are labeled “orthodontic”

and purport to have an “orthodontic” nipple. Compl. ¶¶ 23–24. MAM sells its products

online and through brick-and-mortar retailers such as Wal-Mart and Target. Id. ¶ 23.

MAM pacifiers are labeled for different age groups, the last of which is “16+ months”

with no upper age limit given. Id. ¶ 27. MAM’s packaging and advertising emphasize

the “orthodontic” nature of its products and extol the following benefits:

             “Specially sized for toddlers”

             “Orthodontic nipple promotes proper oral development”

             “Nipple adapts to baby’s mouth”

             “Largest nipple to ensure maximum comfort and proper oral develop-
              ment as baby grows”

             “16+ nipple ensures proper development of baby’s palate, teeth and
              gums as baby grows”

             “Symmetrical nipple ideal for baby’s jaw development.”

Id. ¶¶ 28–29. On its website, MAM also says it “collaborates with medical experts …

to help develop and design innovative, orthodontic soothers [pacifiers] that suit baby’s

various developmental stages.” Id. ¶ 30.




                                               3
   Case: 1:20-cv-01834 Document #: 30 Filed: 03/23/21 Page 4 of 32 PageID #:357




       Against the backdrop of that advertising, Freeman alleges that, in September

2019—and many other times over the previous two years—she bought a two-pack of

MAM orthodontic pacifiers. Compl. ¶¶ 16–18. She paid about $8.99 for the pacifiers.

Id. ¶ 17. Freeman’s son was about 23 months old at the time, so she bought the paci-

fiers labeled for children ages “16+,” intending to let him use them beyond the age of

24 months. Id. She had been buying MAM orthodontic pacifiers regularly for her son

since birth. Id. ¶ 18.

       Freeman now asserts that MAM’s pacifiers in fact do not promote proper oral

development or provide any other benefit to children. Compl. ¶¶ 17–20, 26, 35–79.

She cites numerous studies allegedly showing that orthodontic pacifiers are no better

than conventional pacifiers; extended use of any pacifier can harm children’s orofacial

development; and pacifier use past the age of 24 months is particularly harmful. Id.

¶¶ 35–79. According to Freeman, MAM knew of the risks that the pacifiers pose to

children but failed to disclose those risks to her and other consumers. Id. ¶ 33. She

also alleges that she paid a premium price for MAM pacifiers because of their pur-

ported orthodontic benefits. Id. ¶¶ 8, 86. If Freeman had known that these benefits

did not exist, she says, then she would either not have bought MAM pacifiers or would

not have paid a premium for them. Id. ¶¶ 86–87.

       As a result, Freeman filed this lawsuit against MAM, claiming that its pacifier

advertisements are fraudulent, misleading, and deceptive in violation of the Illinois

Consumer Fraud and Deceptive Businesses Act (the Fraud Act), 815 ILCS 505/1, et

seq., the Illinois Uniform Deceptive Trade Practices Act (IDTPA), 815 ILCS 510/1, et



                                          4
   Case: 1:20-cv-01834 Document #: 30 Filed: 03/23/21 Page 5 of 32 PageID #:358




seq., and the consumer-protection laws of 30 other States. Compl. ¶¶ 110–146. She

also brings claims for breach of warranty and unjust enrichment. Id. ¶¶ 147–162.

Along with the claims on her own behalf, Freeman also seeks certification of nation-

wide, multi-state, and Illinois subclasses. Id. ¶¶ 95–103. In seeking dismissal of the

Complaint, MAM’s arguments present issues of standing, personal jurisdiction, and

the adequacy of the pleading. Before evaluating the merits of each argument, the

Court sets forth the governing standards of review.

                              II. Standards of Review

                             A. Standing / Rule 12(b)(1)

      “Standing is an essential component of Article III’s case-or-controversy re-

quirement.” Apex Digital, Inc. v. Sears, Roebuck & Co., 572 F.3d 440, 443 (7th Cir.

2009). The plaintiff bears the burden of establishing subject matter jurisdiction,

which includes the requirement of standing. Id.; Ctr. for Dermatology & Skin Cancer,

Ltd. v. Burwell, 770 F.3d 586, 588–89 (7th Cir. 2014). Civil Rule 12(b)(1) is the vehicle

by which a defendant can challenge subject matter jurisdiction in a motion to dismiss.

When evaluating a dismissal motion under this Rule, the district court “must accept

as true all well-pleaded factual allegations and draw reasonable inferences in favor

of the plaintiff.” Ezekiel v. Michel, 66 F.3d 894, 897 (7th Cir. 1995). Having said that,

when a key jurisdictional fact is disputed, the Court can also examine the record,

beyond the allegations contained in the pleadings, to determine whether jurisdiction

is proper. Long v. Shorebank Dev. Corp., 182 F.3d 548, 554 (7th Cir. 1999).




                                           5
   Case: 1:20-cv-01834 Document #: 30 Filed: 03/23/21 Page 6 of 32 PageID #:359




                     B. Personal Jurisdiction / Rule 12(b)(2)

      The plaintiff bears the burden of establishing that personal jurisdiction is

proper when jurisdiction is challenged by the defendant. Purdue Research Found v.

Sanofi-Synthelabo, S.A., 338 F.3d 773, 782 (7th Cir. 2003). For personal-jurisdiction

challenges, the operative rule is Federal Rule of Civil Procedure 12(b)(2). If material

facts are disputed, then the Court must consider the need for discovery and perhaps

an evidentiary hearing to resolve the disputes. Hyatt Int’l Corp. v. Coco, 302 F.3d 707,

713 (7th Cir. 2002). Then, “the plaintiff must establish jurisdiction by a preponder-

ance of the evidence,” Purdue Research Found., 338 F.3d at 782, and “prove what it

alleged,” Hyatt Int’l Corp., 302 F.3d at 713. This is in contrast to the normal rule for

a motion to dismiss, under which “a judge must accept as true all of the factual alle-

gations contained in the complaint.” Erickson v. Pardus, 551 U.S. 89, 94 (2007)

               C. Adequacy of Claim: Rule 12(b)(6) and Rule 9(b)

      “A motion under Rule 12(b)(6) challenges the sufficiency of the complaint to

state a claim upon which relief may be granted.” Hallinan v. Fraternal Order of Police

Chicago Lodge No. 7, 570 F.3d 811, 820 (7th Cir. 2009). “[W]hen ruling on a defend-

ant’s motion to dismiss, a judge must accept as true all of the factual allegations con-

tained in the complaint.” Erickson, 551 U.S. at 94. A “complaint must contain suffi-

cient factual matter, accepted as true, to ‘state a claim to relief that is plausible on

its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. v. Twombly,

550 U.S. 544, 570 (2007)). These allegations “must be enough to raise a right to relief

above the speculative level.” Twombly, 550 U.S. at 555. And the allegations that are



                                           6
   Case: 1:20-cv-01834 Document #: 30 Filed: 03/23/21 Page 7 of 32 PageID #:360




entitled to the assumption of truth are those that are factual, rather than mere legal

conclusions. Iqbal, 556 U.S. at 679.

       Ordinarily, under Federal Rule of Civil Procedure 8(a)(2), a complaint gener-

ally need only include “a short and plain statement of the claim showing that the

pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). But claims alleging fraud must

also satisfy the heightened pleading requirement of Federal Rule of Civil Procedure

9(b), which requires that “[i]n alleging fraud or mistake, a party must state with par-

ticularity the circumstances constituting fraud or mistake.” Fed. R. Civ. P. 9(b) (em-

phasis added). And Rule 9(b)’s heightened pleading standard applies to fraud claims

brought under the Illinois Consumer Fraud and Deceptive Business Practices Act.

Pirelli Armstrong Tire Corp. Retiree Med. Benefits Trust v. Walgreen Co., 631 F.3d

436, 441 (7th Cir. 2011) (citation omitted). Thus, generally speaking, Rule 9(b) re-

quires a complaint to “state the identity of the person making the misrepresentation,

the time, place, and content of the misrepresentation, and the method by which the

misrepresentation was communicated to the plaintiff.” Uni*Quality, Inc. v. Infotronx,

Inc., 974 F.2d 918, 923 (7th Cir. 1992) (cleaned up).3 Put differently, a complaint

“must describe the who, what, when, where, and how of the fraud.” Pirelli, 631 F.3d

at 441–42 (internal quotation marks and citation omitted). Having said that, con-

text—that is, the overall factual setting of a claim—is important in evaluating what

level of detail is required under Rule 9(b).



       3This opinion uses (cleaned up) to indicate that internal quotation marks, alterations,
and citations have been omitted from quotations. See Jack Metzler, Cleaning Up Quotations,
18 Journal of Appellate Practice and Process 143 (2017).

                                              7
   Case: 1:20-cv-01834 Document #: 30 Filed: 03/23/21 Page 8 of 32 PageID #:361




                                    III. Analysis

      With the standards of review in place, it is time to turn to the merits of MAM’s

dismissal motion. MAM first challenges Freeman’s standing to pursue injunctive re-

lief. Next, MAM insists that the Court does not have personal jurisdiction over out-

of-state class members’ claims. Third, MAM argues that Freeman has failed to ade-

quately state a claim for relief. The Court will address each argument in turn.

                        A. Standing for Injunctive Relief

      No one doubts that Freeman has standing to pursue monetary damages. But

she also seeks injunctive relief against MAM’s allegedly false advertising. The prob-

lem is that Article III standing for one does not automatically cover the other: “a

plaintiff must demonstrate standing separately for each form of relief sought.”

Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 185

(2000) (citing City of Los Angeles v. Lyons, 461 U.S. 95, 109 (1983), and describing the

holding of that case as “notwithstanding the fact that plaintiff had standing to pursue

damages, he lacked standing to pursue injunctive relief”). To have standing to pursue

injunctive relief, Freeman must show that she faces—going forward—a “real and im-

mediate threat of future injury” from MAM’s actions. Simic v. City of Chicago, 851

F.3d 734, 738 (7th Cir. 2017) (cleaned up) (citing Lyons, 461 U.S. at 102). The equita-

ble remedy of injunctive relief “is unavailable absent a showing of irreparable injury,

a requirement that cannot be met where there is no showing of any real or immediate

threat that the plaintiff will be wronged again ….” Lyons, 461 U.S. at 111. Here,




                                           8
   Case: 1:20-cv-01834 Document #: 30 Filed: 03/23/21 Page 9 of 32 PageID #:362




Freeman seeks injunctive relief against MAM’s advertising practices under various

state consumer-protection laws. Compl. ¶¶ 9, 12, 146.

       In challenging Freeman’s standing to pursue injunctive relief, MAM argues

that Freeman has not adequately alleged a risk of future harm to her. MAM points

out that Freeman now knows all about the allegedly deceptive advertising, so she

cannot be harmed by them in the future. Def.’s Mot. at 6–7. This is true—Freeman

does not suggest that she herself is at risk of future harm. Instead, she counters that

other members of the proposed class remain unaware of MAM’s practices and they

are at risk of future harm. R. 23, Pl.’s Resp. at 4. Freeman offers this proposition: that

the risk of future harm to proposed class members allows her to pursue the claim for

injunctive relief.4

       To support this proposition, Freeman cites two district-court cases. First is Le

v. Kohls Dep’t Stores, Inc., 160 F. Supp. 3d 1096, 1110 (E.D. Wisc. 2016). But Le is

different from this case. In Le, the plaintiff alleged that department store Kohls en-

gaged in “company-wide, pervasive, and continuous” false advertising via the publi-

cation of deceptive prices. Id. at 1110. The district court concluded that the plaintiff

himself could again suffer harm from Kohls’ advertising, because the plaintiff did not

know with precision—as to both product line or time of year—the extent of the decep-

tive pricing. Id. ( “Should Le be ‘aware’ that housewares are deceptively priced, while


       4In    a footnote, Freeman makes a one-sentence argument relying on the standing doc-
trine that allows otherwise moot cases to satisfy the case-or-controversy requirement. Pl.’s
Resp. at 5 n.2 (citing Roe v. Wade, 410 U.S. 113, 125 (1973)). But the “capable of repetition,
yet evading review” avenue to keep moot cases alive applies only to cases in which the plain-
tiff is at risk of being repeatedly subjected to the defendant’s alleged misconduct. See id. That
is not the case here, because Freeman already knows about the allegedly false advertising.

                                               9
  Case: 1:20-cv-01834 Document #: 30 Filed: 03/23/21 Page 10 of 32 PageID #:363




men’s apparel is not? Should Le be ‘aware’ that Kohls’ holiday sales are more egre-

giously deceptive than their day-to-day offers?”). In contrast, here Freeman does not

allege that sort of widespread false advertising across products or time, instead spe-

cifically targeting the “orthodontic” labelling on MAM’s pacifiers.

      The second district-court case cited by Freeman is Leiner v. Johnson & John-

son Consumer Cos., Inc., 215 F. Supp. 3d 670, 673 (N.D. Ill. 2016). In Leiner, the

plaintiff sought to represent a class of consumers, alleging that a baby-products

maker falsely advertised its products as “clinically proven” to help babies sleep. Id.

at 672. Leiner held that, even though the plaintiff was unlikely to buy the products

again, she had standing to pursue injunctive relief. Id. at 672–73. The district court

relied on two grounds. First, Leiner pointed to Arreola v. Godinez, 546 F.3d 788, 791,

795 (7th Cir. 2008), in which the Seventh Circuit held that a former jail detainee still

maintained Article III standing to challenge the jail’s policy on crutches despite the

fact that he had been released. But Arreola only warned that courts must preserve

the dividing line between Article III standing and entitlement to relief, which are two

separate concepts. Id. at 794–95. That is precisely the problem with Freeman’s stand-

ing argument here: as the Supreme Court emphasized in Lyons, Article III requires

an actual “case or controversy,” and “standing to seek an injunction … depend[s] on

whether” Freeman is “likely to suffer future injury.” Lyons, 461 U.S. at 105. Absent

the likelihood of future injury, there is no actual case or controversy between Free-

man and MAM when it comes to injunctive relief. It is worth repeating here that the

Supreme Court has declared that “a plaintiff must demonstrate standing separately



                                          10
   Case: 1:20-cv-01834 Document #: 30 Filed: 03/23/21 Page 11 of 32 PageID #:364




for each form of relief sought.” Friends of the Earth, 528 U.S. at 185.5 Freeman has

not demonstrated standing to pursue injunctive relief.

       The second justification relied on by Leiner is a public-policy concern, specifi-

cally that injunctive-relief provisions for consumer-protection statutes “could never

be invoked to enjoin deceptive practices if the complaining consumer’s standing dis-

sipated” right when she discovered the deception. 215 F. Supp. 3d at 673. There is

some force to this view, but it is probably overstated. Article III standing is a require-

ment for federal-court subject matter jurisdiction; it does not constrain state-court

jurisdiction. Lyons, 461 U.S. at 113 (“the state courts need not impose the same stand-

ing or remedial requirements that govern federal court proceedings”). So a no-longer-

fooled consumer could seek injunctive relief in state court. On top of that, the Fraud

Act explicitly authorizes the Illinois Attorney General to seek injunctive relief against

deceptive practices, 815 ILCS 505/7(a), and Illinois could (and probably would) bring

the suit in state court. See Mednick v. Precor, Inc., No. 14 C 3624, 2016 WL 5390955,

at *9 (N.D. Ill. Sept. 27, 2016). Plus, if a company is harmed by the deceptive practices

of a competitor, then the harmed company can seek injunctive relief under the Illinois

Deceptive Trade Practices Act, 815 ILCS 510/3. Last but not least, as a practical mat-

ter, if a consumer-products maker like MAM is held liable on the merits for past harm




       5It might very well be that, at some later point, the Supreme Court will draw a sharper
distinction between Article III standing requirements and the merits of the underlying claim
for injunctive relief, see Lyons, 461 U.S. at 103 (explaining that, in O’Shea v. Littleton, 414
U.S. 488, (1974), “we further observed that case or controversy considerations obviously
shade into those determining whether the complaint states a sound basis for equitable relief’)
(cleaned up), but for now a straightforward application of Article III standing requirements
requires dismissal of the injunctive-relief claims.

                                              11
   Case: 1:20-cv-01834 Document #: 30 Filed: 03/23/21 Page 12 of 32 PageID #:365




(that is, via monetary damages), then almost surely the company would stop the chal-

lenged practice lest suit after suit be brought against it for more and more monetary

damages. In any event, the bottom line is that public-policy concerns, no matter how

compelling, cannot trump the Article III standing requirement. The claims for injunc-

tive relief are dismissed for lack of subject matter jurisdiction.

             B. Personal Jurisdiction for Out-of-State Class Claims

       Moving on from the claims for injunctive relief, Freeman proposes a nationwide

class of plaintiffs, as well as nationwide, multi-state, and Illinois subclasses, who

have been harmed by MAM’s allegedly false advertising. Compl. ¶¶ 95–103. MAM

argues that Freeman cannot bring claims on behalf of out-of-state class members,

framing this as a purported problem of Article III standing. Def.’s Mot. at 7–8. To

MAM’s way of thinking, Freeman—as an Illinois resident who did not buy any MAM

pacifiers out-of-state—has no “standing” to pursue the claims of non-Illinois resi-

dents. It is true that MAM cites a few cases that do seem to characterize the issue as

one of Article III “standing.” Id. at 7–8 (citing In re Dairy Farmers of Am., Inc. Cheese

Antitrust Litig., 2015 WL 3988488, at *25 (N.D. Ill. June 29, 2015); Smith-Brown v.

Ulta Beauty, Inc., 2019 WL 932022, at *5-6 (N.D. Ill. Feb. 26, 2019)). But Freeman’s

Article III standing on the damages claims is secure: she alleges that she suffered an

injury in fact; the injury is fairly traceable to the allegedly false advertising; and the

Court can redress the injury with money damages.6 For everyone else in the proposed


       6MAM’s   challenge to Freeman’s standing on injunctive relief, discussed earlier in this
Opinion, really is a standing-based objection because Freeman herself does not have Article
III standing to bring the claims for injunctive relief. In contrast, she does have standing to
bring the claims for money damages.

                                              12
   Case: 1:20-cv-01834 Document #: 30 Filed: 03/23/21 Page 13 of 32 PageID #:366




class, she is proposing to serve as a class representative, not seeking to redress an

injury specific to her—of course she herself did not pay for the pacifiers bought by

each proposed class member. That is the whole point of a class action: to represent

the interests of class members, not just the representative’s own interests. If MAM is

right about how Article III standing applies to proposed class actions—that is, that a

plaintiff can only raise claims under her own State’s laws—then no multi-state or

nationwide class can ever be certified without a representative from each and every

State in the proposed class. That ban would apply even against a products-liability

class action based on common-law negligence or strict liability principles, and even if

the case involved applying the same legal principles uniformly throughout the Na-

tion.

        What MAM is really challenging is whether Freeman (or, actually, any Illinois

resident who bought pacifiers only in Illinois) can satisfy the Civil Rule 23 class-cer-

tification requirements as applied to a nationwide and multi-state class. See Halperin

v. Int’l Web Servs., 123 F. Supp. 3d 999, 1009 (N.D. Ill. June 5, 2015) (holding that

the defense’s challenge to non-Illinois class claims is really based on Rule 23, not

Article III); cf. Liston v. King.com, 254 F. Supp. 3d 989, 1000–01 (N.D. Ill. May 23,

2017) (questioning whether the issue is properly characterized as Article III stand-

ing). Indeed, when this case reaches the class-certification decisional stage, it might

very well be that MAM will have solid arguments against certifying nationwide or

multi-state classes, especially if the state laws have different substantive legal stand-

ards. Adequacy, commonality, and predominance can be tough questions in deciding



                                           13
  Case: 1:20-cv-01834 Document #: 30 Filed: 03/23/21 Page 14 of 32 PageID #:367




whether to certify a multi-state class. So close scrutiny is warranted. See Pella Corp.

v. Saltzman, 606 F.3d 391, 396 (7th Cir. 2010) (per curiam) (approvingly noting that

the district court “carefully considered how the case would proceed, explicitly finding

that the consumer protection acts of these six states have nearly identical elements

and declining to certify a seventh state subclass that would have required a subjective

analysis”). But that is a question to be answered after discovery on the propriety of

class certification—not right out of the box by an overbroad application of Article III

standing to proposed class actions.

      MAM presents another version of its challenge against out-of-state claims, this

one premised on personal jurisdiction. Def.’s Mot. at 9. On this score, MAM argues

that a relatively recent Supreme Court decision on personal jurisdiction prevents

Freeman from representing out-of-state class members. Id. (citing Bristol-Myers

Squibb Co. v. Superior Court of Cal., San Francisco Cty., 137 S. Ct. 1773, 1783

(2017)). In Bristol-Myers, over 600 plaintiffs joined together into a single products-

liability lawsuit in California state court against a pharmaceutical company that was

not based in California. Id. at 1778. But most of the plaintiffs did not live in Califor-

nia. Id. The Supreme Court held that the California state court lacked specific per-

sonal jurisdiction over the out-of-state plaintiffs’ claims. Id. at 1781–82. The Four-

teenth Amendment’s Due Process Clause demanded some “connection” between the

forum state and the underlying controversy. Id. at 1781. Given the lack of a connec-

tion, the California state court could not exercise personal jurisdiction over the

claims. Id. at 1781–82.



                                           14
  Case: 1:20-cv-01834 Document #: 30 Filed: 03/23/21 Page 15 of 32 PageID #:368




      Bristol-Myers does not thwart the exercise of personal jurisdiction over the pro-

posed out-of-state claims in this case. The first difference is that Bristol-Myers ad-

dressed the Due Process standard that applies to state courts. Given that the case

arose in a state court, the Supreme Court naturally applied the Due Process Clause

of the Fourteenth Amendment as “an instrument of interstate federalism” and ex-

pressed concern over requiring defendants to “submit[] to the coercive power of a

State that may have little legitimate interest in the claims in question.” Bristol-My-

ers, 137 S. Ct. at 1780–81. Not surprisingly, the Supreme Court explicitly announced

that it was not addressing “the question whether the Fifth Amendment imposes the

same restrictions on the exercise of personal jurisdiction by a federal court.” Id. at

1784. So Bristol-Myers does not apply here in federal court.

      Beyond that, at least in a proposed class action premised on a federal statute,

the Seventh Circuit recently held that “the principles announced in Bristol-Myers do

not apply to the case of a nationwide class action filed in federal court under a federal

statute.” Mussat v. IQVIA, Inc., 953 F.3d 441, 443 (7th Cir. 2020). It is true that Mus-

sat involved a proposed class’s claims under a federal statute, but the underlying

reasoning applies just as well to state law claims. To start, Mussat reasoned that,

before Bristol-Myers, “there was a general consensus that due process principles did

not prohibit a plaintiff from seeking to represent a nationwide class in federal court,

even if the federal court did not have general jurisdiction over the defendant.” Mussat,

953 F.3d at 445 (cleaned up). As part of that consensus, federal courts routinely lim-

ited the personal-jurisdiction requirement only to the claims of the named plaintiffs.



                                           15
  Case: 1:20-cv-01834 Document #: 30 Filed: 03/23/21 Page 16 of 32 PageID #:369




Id. The Supreme Court too considered class-action cases without commenting on per-

sonal-jurisdiction concerns of non-class-members. Id. This focus on the named plain-

tiffs would just as readily justify limiting the personal-jurisdiction requirement to

named plaintiffs in state-law-based class actions too, like the one that Freeman pro-

poses.

         Mussat also reasoned that Bristol-Myers did nothing to upend the long line of

precedent in which no personal-jurisdiction requirement was applied to the claims of

the entire class. The Seventh Circuit explained that Bristol-Myers was actually a so-

called “mass” action, a California-specific litigation device that allowed the consolida-

tion of multiple cases filed by many plaintiffs raising similar claims into one mass

case—but each plaintiff was indeed a named party in the suit, not just a mere absent

class member. Mussat, 953 F.3d at 445–46. So it made sense that the state trial court

should have to satisfy the personal-jurisdiction requirement over each of the claims

of each of the named plaintiffs in the mass action. In contrast, the Seventh Circuit

observed, “Class actions … are different from many other types of aggregate litiga-

tion, and that difference matters in numerous ways for the unnamed members of the

class.” Id. at 446–47. First and foremost, “absent class members are not full parties

to the case for many purposes.” Id. at 447. Instead, the lead plaintiffs “earn the right”

to represent the class members by satisfying the requirements of Civil Rule 23. Id.

Mussat also pointed out that absent class members are not considered formal parties

for purposes of subject matter jurisdiction or venue, so the same should hold true for

personal jurisdiction. Id. In other words, “the named representatives must be able to



                                           16
   Case: 1:20-cv-01834 Document #: 30 Filed: 03/23/21 Page 17 of 32 PageID #:370




demonstrate either general or specific personal jurisdiction, but the unnamed class

members are not required to do so.” Id.7 That reasoning too applies just as well to

Freeman’s proposed multi-state class: the absent class members of other States would

not be part of the personal-jurisdiction requirement. (Again, it is worth emphasizing

that the multi-state nature of the proposed class would warrant scrutiny under Rule

23.)

       One more point supports Freeman’s position that personal-jurisdiction is not

necessarily a barrier to multi-state class actions invoking multiple States’ laws: prior

Seventh Circuit cases have approved that type of class action without requiring that

personal jurisdiction applies to the out-of-state claims. See Pella Corp., 606 F.3d at

393; Martin v. Reid, 818 F.3d 302, 307–08 (7th Cir. 2016) (upholding a class settle-

ment in a products-liability case and discussing the general availability of nationwide

classes and settlements); Suchanek v. Sturm Foods, Inc., 764 F.3d 750, 756 (7th Cir.

2014) (reversing a denial of certification of a multi-state class of consumers, because

the “same legal standards govern every class member’s claim”). It is true that the

holdings of these cases address the propriety of class certification, rather than di-

rectly rejecting a personal-jurisdiction argument. But the very fact that they review



       7After  the date of Bristol-Myers’s issuance, only one other federal appellate case has
addressed a proposed multi-state class with multi-state law claims. Molock v. Whole Foods
Market Group, Inc., 952 F.3d 293 (D.C. Cir. 2020). There, the defendant filed a motion to
dismiss nonresident proposed class members for lack of personal jurisdiction. Id. at 295. In
response, the plaintiffs argued that class actions are an exception to the general rule that a
federal district court sitting in diversity exercises jurisdiction over the same geographic area
as the state courts in its jurisdiction; the plaintiffs also argued, in the alternative, that the
dismissal motion was premature because class certification had not yet been decided. Id. at
296. The D.C. Circuit agreed that the dismissal motion was premature, “because prior to
class certification putative class members are not parties to the action.” Id.

                                               17
  Case: 1:20-cv-01834 Document #: 30 Filed: 03/23/21 Page 18 of 32 PageID #:371




the class-certification propriety yet do not scrutinize personal jurisdiction is telling.

Indeed, in Pella, the Seventh Circuit granted interlocutory review of the class-certi-

fication decision specifically “in order to address the contention that consumer fraud

claims are inappropriate for class treatment.” Pella Corp., 606 F.3d at 393. The pro-

posed class members in Pella had bought defective windows from the company; the

windows had been sold nationwide. Id. at 392. The Seventh Circuit affirmed two cer-

tified classes: one nationwide class of consumers who had bought the windows but

had not yet suffered harm; and one multi-state class of consumers who had already

replaced the windows. Id. at 392. In affirming the classes, Pella rejected the broad

proposition that consumer-fraud cases are not suitable for class certification: “While

consumer fraud class actions present problems that courts must carefully consider

before granting certification, there is not and should not be a rule that they never can

be certified.” Id. at 393. The Seventh Circuit went on to approve the multi-state class

certification even though the claims invoked the consumer-protection laws of six dif-

ferent States. Id. at 392-93. So Pella is a perfect example of the absence of a personal-

jurisdiction requirement for out-of-state claims in a proposed multi-state class action

that invokes the laws of multiple states. There is no basis in law or past practice to

extend Bristol-Myers to class actions in federal court, even those based on state law.

MAM’s request to dismiss the out-of-state claims is denied.

                             C. Adequacy of the Claims

      MAM next argues that the Complaint fails to state a valid claim. The Court

examines each claim in turn.



                                           18
  Case: 1:20-cv-01834 Document #: 30 Filed: 03/23/21 Page 19 of 32 PageID #:372




                                 1. The Fraud Act

      As pertinent here, the Illinois Consumer Fraud and Deceptive Business Prac-

tices Act forbids companies from deceiving consumers, specifically by engaging in:

      unfair or deceptive acts or practices … with intent that others rely upon the
      concealment, suppression or omission of such material fact … in the conduct of
      any trade or commerce ….

815 ILCS 505/2. Freeman alleges that MAM fraudulently misrepresented its pacifiers

as promoting children’s healthy orofacial development, in violation of the Fraud Act.

For the Fraud Act claim to survive the dismissal motion, Freeman must allege—with

particularity under Civil Rule 9(b)—the following: (1) an unfair or deceptive act or

practice by MAM; (2) committed with the intent that she and other consumers rely

on it; (3) in trade or commerce; and (4) actual damage to her (5) proximately caused

by the deception. Vanzant v. Hill’s Pet Nutrition, Inc., 934 F.3d 730, 736 (7th Cir.

2019); Siegel v. Shell Oil Co., 612 F.3d 932, 935 (7th Cir. 2010); Connick v. Suzuki

Motor Co., 675 N.E.2d 584, 593 (Ill. 1996). MAM argues that Freeman has failed to

adequately allege any of these elements (except the trade-or-commerce element).

                              a. Unfair or Deceptive

      Under the Fraud Act, “a statement is deceptive if it creates a likelihood of de-

ception or has the capacity to deceive.” Bober v. Glaxo Wellcome PLC, 246 F.3d 934,

938 (7th Cir. 2001) (citing People ex rel. Hartigan v. Knecht Servs., Inc., 575 N.E.2d

1378, 1387 (Ill. App. Ct. 1991)). Courts should look at the context of the “information

made available to the plaintiff” in deciding whether a statement is deceptive. Muir v.

Playtex Prod., LLC, 983 F. Supp. 2d 980, 987 (N.D. Ill. Nov. 6, 2013). “Courts apply a

‘reasonable consumer’ standard in evaluating the likelihood of deception.” Stemm v.
                                          19
  Case: 1:20-cv-01834 Document #: 30 Filed: 03/23/21 Page 20 of 32 PageID #:373




Tootsie Roll Indus., Inc., 374 F. Supp. 3d 734, 740 (N.D. Ill. Mar. 19, 2019) (citing

Mullins v. Direct Digital, LLC, 795 F.3d 654, 673 (7th Cir. 2015)).

      Freeman accuses MAM of false and deceptive advertising across its packaging

and its website, with special emphasis on two labels that appear on the packaging of

the pacifiers that she bought. First is the term “orthodontic.” Freeman says that the

term “conveys to reasonable consumers that the Orthodontic Pacifiers improve dental

health outcomes by positioning teeth and jaws for proper development.” Compl. ¶ 26.

Second is the age-based-label “16+,” printed on MAM’s largest pacifiers, which

“falsely convey[s] to consumers that the Orthodontic Pacifiers are safe for use by chil-

dren 24 months and older.” Id. ¶ 27. Other descriptions of the pacifiers on MAM’s

product packaging and website expand on the supposed benefits of MAM products for

children’s dental health. Id. ¶¶ 28-30. Freeman cites studies to support her conten-

tion that, in reality, so-called orthodontic pacifiers are no better than regular pacifi-

ers, and indeed are worse for dental health than avoiding pacifiers altogether. Id.

¶¶ 26, 35–79.

      Against these allegations, MAM first argues that Freeman has failed to ade-

quately allege that MAM’s advertising makes false statements about either the “or-

thodontic” nature of its products or the propriety of their use for children over 24

months of age. Def.’s Mot. at 12. In support, MAM points to its own research, which

suggests that the pacifiers are beneficial to dental health; MAM also challenges Free-

man’s characterization of the studies that she cites. Def.’s Mot. at 13–16. But this

kind of factual argument on the merits of the studies is premature. In the Complaint,



                                           20
   Case: 1:20-cv-01834 Document #: 30 Filed: 03/23/21 Page 21 of 32 PageID #:374




Freeman has pled her claim with particularity—indeed, arguably even excessive par-

ticularity. She cites studies, dating back to the 19th century, linking pacifier use to

problems with children’s jaws and teeth. Compl. ¶¶ 37–40. She cites three clinical

studies and one literature review that concluded orthodontic pacifiers are no better

than conventional pacifiers for children’s development. Compl. ¶¶ 41–49. She pre-

sents scientific literature linking pacifier use, especially continued use past early in-

fancy, to various serious “dental malocclusions”8 and psychosocial challenges. Compl.

¶¶ 50–79. All of this is more than enough to adequately allege that the advertise-

ments were false or deceptive.

       MAM also contends that the label “orthodontic” is not deceptive or misleading

because it simply describes the shape of the pacifier, which is allegedly a widely ac-

cepted definition of “orthodontic” across the dental industry. Def.’s Mot. at 15. Maybe

that is the widely used meaning of the term among dentists, but that is a fact to be

proven later in the litigation, not at the pleading stage. And just because a term is

widely used in the dental industry does not refute the probability that a reasonable

consumer would be deceived by it—especially in context. Indeed, Freeman’s interpre-

tation of the term tracks the detailed representations on MAM’s own packaging. Free-

man asserts that MAM wants consumers to believe that its products “promote

healthy oral and orofacial development in children” and “would improve dental health


       8A dental malocclusion is a “malposition and contact of the maxillary and mandibular
teeth as to interfere with the highest efficiency during the excursive movements of the jaw
that are essential for mastication.” Malocclusion, Dorland’s Medical Dictionary Online
(2020), available at www.dorlands.com (last visited Mar. 17, 2021). Or as Freeman puts it:
“deviations from the ideal occlusion (the relation between the upper jaw and teeth and lower
jaw and teeth).” Compl. ¶ 2.

                                            21
   Case: 1:20-cv-01834 Document #: 30 Filed: 03/23/21 Page 22 of 32 PageID #:375




outcomes, including oral and orofacial health and development.” Compl. ¶¶ 8, 20. She

goes on to quote language from MAM’s advertising: “Orthodontic nipple promotes

proper oral development” and “only orthodontic soothers support baby’s healthy jaw

and tooth development.” Id. ¶¶ 28, 30. Given this context, Freeman has adequately

alleged that a reasonable consumer could interpret the term “orthodontic” as promot-

ing dental health, and that is allegedly a false representation.9

       MAM’s challenge to the age-based-label “16+” fares no better. MAM contends

that this is simply a size label. Def.’s Mot. at 16. According to MAM, when the package

is opened, the consumer then sees a “graphic” that shows the three available sizes of

pacifiers, each tied to an age range. Id. There are a couple of problems with MAM’s

argument, starting with the fact that it refers to facts (that is, the size-chart graphic)

outside the Complaint. Also, if a consumer must actually buy and open a package to

learn that 16+ months is allegedly meant only as a measure of size, then MAM’s pre-

purchase advertising has not conveyed that intention. Indeed, MAM’s advertising

links the purported size indicator to beneficial dental outcomes: “16+ nipple ensures

proper development of baby’s palate, teeth and gums as baby grows.” Compl. ¶ 29.

Most obvious of all, the unit for the 16+ label is months—a measurement of age, not

size. At the pleading stage, the Complaint readily alleges that the “16+” label refers

to age, not merely size.


       9Itis also plausible that the term “orthodontic” is understood by reasonable consumers
as the same label applied to the use of dental braces, which are used by orthodontists to
correct children’s teeth and jaw misalignment in later childhood and adolescence. This com-
mon understanding of the term strengthens Freeman’s proposed interpretation, that is, that
the term “orthodontic” as applied to a pacifier is a representation that the pacifier will im-
prove the child’s dental development.

                                             22
  Case: 1:20-cv-01834 Document #: 30 Filed: 03/23/21 Page 23 of 32 PageID #:376




      Along the same line as MAM’s challenge to the studies on the term “orthodon-

tic,” MAM similarly attacks the studies that Freeman cites in support of her assertion

that pacifier use above the age of 24 months is harmful. Def.’s Mot. at 17–18. Again,

however, the attack is premature when presented at the pleading stage. Perhaps fact

or expert discovery will undermine Freeman’s allegation about the harm to children

over 24 months, but that is not a pleading-stage debate.

      MAM also likens this case to another consumer-fraud case decided by this

Court, Greifenstein v. Estee Lauder Corp., 2013 WL 387407 (N.D. Ill. July 26, 2013),

but the two cases are different in important ways. In Greifenstein, the consumer al-

leged that cosmetics company Estee Lauder had misrepresented the wrinkle-repair-

ing power of a facial cream, which the company advertised was “clinically proven” to

repair wrinkles. Id. at *4. The plaintiff alleged that there was no clinical evidence to

support the company’s claims—but the complaint itself referred to a clinical study

that did support the claims. Id. She further argued that another clinical study dis-

proved the efficacy of the cream at issue, but the study—issued by the advertising

industry’s self-regulatory body—was overturned in large part in an appeal to the Na-

tional Advertising Board. Id. at *6. And the only remaining concern of falsity ex-

pressed by the Advertising Board did not match what the plaintiff had alleged. Id. So

the complaint in Greifenstein did not adequately plead deception. Id. at *7.

      In contrast, Freeman’s allegations of falsity are right on target. The studies

that she cites directly evaluate orthodontic pacifiers—including MAM’s—and they

have not been undermined like the linchpin study in the Greifenstein complaint.



                                          23
   Case: 1:20-cv-01834 Document #: 30 Filed: 03/23/21 Page 24 of 32 PageID #:377




MAM tries to downplay their importance in various ways, but none are dispositive at

the pleading stage. For example, MAM relies on one study’s statement that more

study is needed to determine if orthodontic pacifiers convey any dental-health benefit.

Def.’s Mot. at 13. But the first sentence of the same paragraph in which that state-

ment appears outright concludes, “There is not sufficient evidence to support [the]

concept that there are differences in occurrence of malocclusion traits between chil-

dren that used orthodontic or conventional pacifiers.” Exh. G, Medeiros et al., “Mal-

occlusion prevention through the usage of an orthodontic pacifier compared to a con-

ventional pacifier: a systematic review,” 19 European Archives of Paediatric Dentistry

287, 294 (2018). The other studies cited by Freeman similarly stand for the proposi-

tion for which she cites them. To repeat, the debate over the merits of the studies

must await summary judgment or trial; deception is adequately pleaded.

                                       b. Intent

      Next, MAM argues that Freeman has not adequately alleged MAM’s intent to

deceive. Def.’s Mot. at 19. This argument echoes the one over merits of the studies, so

it too is prematurely raised at the pleading stage. Freeman has alleged more than

enough to give rise to a plausible inference of intent: first, MAM is an industry leader

in pacifiers, a proposition which MAM does not dispute. Compl. ¶ 81. So it is reason-

able to expect that MAM would know the state of the science, including the studies

that are critical of orthodontic pacifiers. Next, Freeman has cited significant scientific

literature concluding that orthodontic pacifiers are not beneficial to dental health. Id.

¶¶ 35–79. Again, MAM plausibly is alleged to know about the studies. Also, Freeman



                                           24
   Case: 1:20-cv-01834 Document #: 30 Filed: 03/23/21 Page 25 of 32 PageID #:378




has alleged that MAM seeks to convince consumers to buy its products based on its

advertising campaign around their safety and benefits for children. Id. ¶¶ 26–31.

With reasonable inferences drawn in Freeman’s favor, intent to deceive is adequately

alleged.10

                                        c. Damages

       To plead damages under the Fraud Act, Freeman must allege that she “suf-

fer[ed] actual pecuniary loss.” Kim v. Carter’s Inc., 598 F.3d 362, 365 (7th Cir. 2010)

(cleaned up); see also Camasta v. Jos. A. Bank Clothiers, 761 F.3d 731 at 739 (2014)

(citing Mulligan v. QVC, Inc., 888 N.E.2d 1190, 1196 (Ill. App. Ct. 2008)). As a con-

sumer who actually bought the product, Freeman can (and has) simply allege that

she suffered actual pecuniary loss because she allegedly paid more than the product

was worth and thus did not receive the “benefit of her bargain.” Kim, 598 F.3d at 365

(cleaned up); see also Mulligan, 888 N.E.2d at 1196–97; Biffar v. Pinnacle Foods Grp.,

LLC, 2016 WL 7429130, at *4 (S.D. Ill. Dec. 22, 2016); Burton v. Hodgson Mill, Inc.,

2017 WL 1282882, at *6 (S.D. Ill. Apr. 6, 2017) (both of the latter cases holding that

plaintiffs adequately alleged damages because they paid premium prices for muffin




       10  It is worth noting too that, under the Fraud Act, Freeman need not allege that MAM
intended to deceive consumers (though she has adequately alleged that too), only that MAM
intended that she rely on the allegedly false statements. Wigod v. Wells Fargo Bank, N.A.,
673 F.3d 547, 574–75 (7th Cir. 2012); Capiccioni v. Brennan Naperville, Inc., 791 N.E.2d 553,
558 (Ill. App. Ct. 2003) (“A defendant need not have intended to deceive the plaintiff; innocent
misrepresentations or omissions intended to induce the plaintiff’s reliance are actionable un-
der the statute.”).


                                              25
   Case: 1:20-cv-01834 Document #: 30 Filed: 03/23/21 Page 26 of 32 PageID #:379




and pancake mixes, respectively, labeled “all natural” that in fact contained synthetic

ingredients).

       More specifically, Freeman alleges that “she would not have paid a premium

price or purchased the Orthodontic Pacifiers marketed for use by children over the

age of 24 months had Defendant made truthful advertising statements and disclosed

material information concerning risks associated with prolonged pacifier use.”

Compl. ¶ 86. Freeman also alleges that she specifically chose MAM products “because

she believed, based on the representations made by Defendant, that the ‘orthodontic

nipple’ would improve dental health outcomes, including oral and orofacial health

and development.” Compl. ¶ 20. Given that the products allegedly do not provide

these benefits, Freeman has adequately alleged that she did not receive the benefit

of the bargain when she bought the pacifiers. This is enough to allege actual pecuni-

ary loss.

                                d. Proximate Cause

       Under the Fraud Act, combined with Civil Rule 9(b), Freeman must plead prox-

imate cause with particularity. De Bouse v. Bayer AG, 922 N.E.2d 309, 313 (Ill. 2009).

Most importantly here, she must adequately allege that she was actually deceived by

a representation of the defendant. Oliveira v. Amoco Oil Co., 776 N.E.2d 151, 164 (Ill.

2002) (“to properly plead the element of proximate causation in a private cause of

action for deceptive advertising brought under the Act, a plaintiff must allege that he

was, in some manner, deceived”). To adequately state a fraud claim, Freeman “must




                                          26
   Case: 1:20-cv-01834 Document #: 30 Filed: 03/23/21 Page 27 of 32 PageID #:380




describe the who, what, when, where, and how of the fraud.” Pirelli, 631 F.3d at 441–

42 (cleaned up).

       MAM argues that because Freeman did not specify exactly which pacifier she

bought, and what exactly its packaging said, her claims should be dismissed. Def.’s

Mot. at 18. In the Complaint, Freeman alleged that, on a specific date in 2019 and at

a specific Target store near her home, she bought a two-pack of pacifiers labeled “16+”

and that labelled the pacifiers as “orthodontic.” Compl. ¶ 17. Those two labels—“or-

thodontic” and “16+”—are the heart of Freeman’s misrepresentation claim. She al-

leges that she bought the pacifiers because she believed those labels meant they

would be beneficial to her child. Id. That is enough to adequately allege proximate

cause. It appears to be true that MAM sells several lines of pacifiers, but the differ-

ences between these product lines do not appear to make any difference on the “or-

thodontic” or “16+” labels.11 Indeed, MAM’s own exhibits show identical advertising

text on the packages for different styles of pacifier. Whether Freeman bought an “orig-

inal” or a “camo”-model pacifier, the package would have included the text “Ortho-

dontic nipple promotes proper oral development” and “designed with dentists for

healthy dental development.” Exh. B to Def.’s Mot. at 27 (“Camo” model); id. at 31



       11This  distinguishes Freeman’s case from one cited by MAM, in which the plaintiff
could not identify which of six different dietary supplements she had purchased, leading the
court to dismiss her claims. Ibarolla v. Nutrex Research, Inc., 2012 WL 5381236, at *3 (N.D.
Ill. Oct. 31, 2012). Freeman says that she bought “orthodontic” pacifiers labeled for use by
children aged 16+ months, and her inability to remember their color or whether they were
for nighttime use does not render the allegations speculative. In another case cited by MAM,
In re Sears, Roebuck & Co. Tools Mktg. & Sales Practices Litig., No. 05 C 2623, 2009 WL
937256, at *6 (N.D. Ill. Apr. 6, 2009), the plaintiffs failed to allege that they even saw any
advertisements about the products at issue. In contrast, Freeman specifically alleged that
she saw and relied on the labels.

                                             27
  Case: 1:20-cv-01834 Document #: 30 Filed: 03/23/21 Page 28 of 32 PageID #:381




(“Original” model). The online listing for a night-time pacifier uses similar language.

Def.’s Mot., Exh. C at 37 (MAM Perfect Night 16+ Dream Traveler, stating “Designed

to reduce the risk of misaligned teeth” and “Clinically proven: supports healthy tooth

and jaw development”). Given the limited number of lines of MAM pacifiers and the

shared advertising language, Freeman has provided enough specificity on what she

purchased and what the labels were.

                     e. Relationship to Breach of Warranty

      One final point on the Fraud Act claim: MAM argues that the claim for breach

of warranty is duplicative of the Fraud Act claim, so the Fraud Act claim should be

dismissed. Def.’s Mot. at 24. But this contention is readily rejected, because Freeman

is simply (and appropriately) pleading another cause of action based on overlapping

facts. And pleading in the alternative is authorized by Federal Rule of Civil Procedure

8(a)(3). The assertion of the claim for breach of warranty does not preclude the Fraud

Act claim. (This Opinion discusses the claim for breach of warranty in more detail

below.)

                        2. Deceptive Trade Practices Act

      MAM argues that the claim under the Illinois Uniform Deceptive Trade Prac-

tices Act, 815 ILCS 510/1, et seq., must be dismissed because the only relief available

to Freeman under that Act is injunctive relief, 815 ILCS 510/3, and she has no stand-

ing to bring a claim for injunctive relief. Freeman does not contend that she seeks

any relief under the Act other than injunctive relief, so the lack of standing (as




                                          28
  Case: 1:20-cv-01834 Document #: 30 Filed: 03/23/21 Page 29 of 32 PageID #:382




discussed earlier) dooms any claim under the Act. The claim under the Deceptive

Trade Practices Act is dismissed.

                               3. Breach of Warranty

      MAM’s attack on the claim for breach of warranty is reminiscent of the argu-

ments targeting the Fraud Act claim. Under Illinois law, a description of goods can

create an express warranty: “Any description of the goods which is made part of the

basis of the bargain creates an express warranty that the goods shall conform to the

description.” 810 ILCS 5/2-313. With this statutory overlay, the express warranty is

a “creature of contract.” Collins Co. v. Carboline Co., 532 N.E.2d 834, 838 (Ill. 1988).

To adequately plead a breach of express warranty, a plaintiff must allege: “(1) the

terms of the warranty; (2) a breach or failure of the warranty; (3) a demand upon the

defendant to perform under the terms of the warranty; (4) a failure by the defendant

to do so; (5) compliance with the terms of the warranty by the plaintiff; and (6) dam-

ages measured by the terms of the warranty.” Lambert v. Dollar Gen. Corp., 2017 WL

2619142, at *2 (N.D. Ill. June 16, 2017). MAM contends that its product descriptions

did not set sufficient terms for a warranty (the first element), thus making it impos-

sible to breach a warranty (the second element), and that Freeman has not ade-

quately alleged damages (the sixth element).

      In response, Freeman argues that MAM’s description of its pacifiers as “ortho-

dontic” created an express warranty based on that term. Compl. ¶ 148. She says that

MAM breached the warranty because the pacifiers are not in fact “orthodontic,” and

indeed actually harm children’s development, as evidenced by the cited studies. Id.



                                          29
  Case: 1:20-cv-01834 Document #: 30 Filed: 03/23/21 Page 30 of 32 PageID #:383




¶ 151. According to MAM, Freeman cannot build the warranty claim around the term

“orthodontic,” because there is no accepted definition of that word in the context of

pacifiers; MAM says it only guaranteed the size and shape of the nipple on their pac-

ifiers, and MAM delivered on that guarantee. Def.’s Mot. at 21-23. But the pacifiers

were not just labeled with a certain size or shape—they are labeled as “orthodontic.”

As discussed earlier, it is (at the least) plausible that reasonable consumers inter-

preted the label as promising certain dental-health outcomes, so the term is definite

enough, at this stage of the litigation, to form the basis of a warranty—and that MAM

breached it.

      On damages, MAM argues that, because Freeman has not alleged that her

child suffered adverse health consequences, she has not adequately alleged damages

arising from the breach of warranty. Def.’s Mot. at 23. This is wrong, because Free-

man has alleged monetary damages based on what she paid for the pacifiers, which

is enough to adequately allege damages. As the Seventh Circuit has noted, just be-

cause “members of the class did not suffer physical injury … does not mean that they

were uninjured.” In re Aqua Dots Prod. Liab. Litig., 654 F.3d 748, 751 (7th Cir. 2011)

(holding that the financial injury from paying for dangerous toys can support a claim

even though no physical injury happened).

                              4. Unjust Enrichment

      Last (and probably least), Freeman also brings a claim for unjust enrichment.

“To state a claim for unjust enrichment, a plaintiff must allege that the defendant

has unjustly retained a benefit to the plaintiff’s detriment, and that defendant’s



                                         30
   Case: 1:20-cv-01834 Document #: 30 Filed: 03/23/21 Page 31 of 32 PageID #:384




retention of the benefit violates the fundamental principles of justice, equity, and

good conscience.” Stefanski v. City of Chicago, 28 N.E.3d 967, 980 (Ill. App. Ct. 2015)

(cleaned up). Freeman has adequately pleaded that MAM took and kept her purchase

money (to her obvious detriment), because of course she paid for MAM pacifiers.

Compl. ¶ 17. The allegations based on false advertising serve as the basis for assert-

ing that fundamental principles of justice, equity, and good conscience would be vio-

lated, just as the allegations serve as the basis for the Fraud Act claim. The claim for

unjust enrichment survives.12

                                     IV. Conclusion

       Freeman’s claims for injunctive relief (under the Fraud Act and the Deceptive

Trade Practices Act) are dismissed for lack of Article III standing. But the claims for

money damages under the Fraud Act and other states’ consumer-protection statutes,

as well as the claims for breach of warranty and unjust enrichment, all survive the

motion to dismiss.

       The parties shall confer and file a joint initial status report, R. 9, setting forth

a proposed discovery schedule, by April 1, 2021. The tracking status hearing of March

26 is reset to April 9, 2021, at 8:30 a.m., but to track the case only (no appearance is




       12MAM   also argues that Freeman has not identified which State’s law applies to the
unjust enrichment claim. Def.’s Mot. at 25. On her individual claim, there is no great mystery
given that she is an Illinois citizen who made the purchases at an Illinois store.

                                             31
  Case: 1:20-cv-01834 Document #: 30 Filed: 03/23/21 Page 32 of 32 PageID #:385




required, the case will not be called). Instead, the Court will review the joint status

report and set the discovery schedule based on it.



                                                     ENTERED:


                                                           s/Edmond E. Chang
                                                     Honorable Edmond E. Chang
                                                     United States District Judge

DATE: March 23, 2021




                                          32
